CoNNOB, J.
There was no evidence at the trial of this action tending to show that defendant’s agent and employee, T. 0. Connor, was authorized by the defendant to agree on its behalf that the defendant would refund to the plaintiff any sum on account of the shares of its capital stock which the defendant sold to the plaintiff, or that said agent and employee made such agreement with the plaintiff, on behalf of the defendant. For this reason, there is no error in the judgment dismissing the action as of nonsuit, in accordance with defendant’s motion.
In this respect the instant case is distinguishable from Byrd v. Tide Water Power Company, 205 N. C., 589, 172 S. E., 183, in which a judgment for the plaintiff was affirmed.
In view of the testimony of T. C. Connor, as a witness for the plaintiff in this action, plaintiff’s exception to the exclusion by the court of evidence tending to show the terms and conditions on which T. 0. Connor offered shares of the capital stock to other persons, need not be considered.
The judgment in this action is
Affirmed.
Devin, J., took no part in the consideration or decision of this case.